Citation Nr: 1542538	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  12-20 690	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating higher than 20 percent for diabetes mellitus type 2 associated with herbicide exposure.  

2. Entitlement to a rating higher than 10 percent for diabetic neuropathy of the right upper extremity prior to February 9, 2015 and a rating higher than 40 percent thereafter.  

3. Entitlement to a rating higher than 10 percent for diabetic neuropathy of the left upper extremity prior to February 9, 2015 and a rating higher than 20 percent thereafter.

4. Entitlement to a rating higher than 10 percent for diabetic neuropathy of the right lower extremity prior to February 9, 2015 and a rating higher than 20 percent thereafter.

5. Entitlement to a rating higher than 10 percent for diabetic neuropathy of the left lower extremity prior to February 9, 2015 and a rating higher than 20 percent thereafter.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).  

7. Entitlement to a rating higher than 20 percent for left dense cataract with diabetic retinopathy.  

8. Entitlement to an initial rating higher than 20 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus (femoral nerve).

9. Entitlement to an initial rating higher than 20 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus (femoral nerve).

10. Entitlement to a rating higher than 30 percent for nephropathy associated with diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In the March 2011 rating decision the RO denied entitlement to a rating higher than 20 percent for diabetes mellitus, ratings higher than 10 percent for diabetic neuropathy of the upper and lower extremities, and TDIU.  The Veteran perfected his appeal regarding these determinations.  

Subsequently in a rating decision in February 2014 the RO granted a 20 percent rating for a left dense cataract with diabetic retinopathy effective July 31, 2013.  In a May 2015 rating decision the RO granted a 40 percent rating for diabetic neuropathy of the right upper extremity effective February 9, 2015, 20 percent ratings for diabetic neuropathy of the left upper and lower extremities effective February 9, 2015, separate 20 percent ratings for peripheral neuropathy of the lower extremities (femoral nerve) associated with diabetes mellitus, and a 30 percent rating for nephropathy associated with diabetes mellitus effective February 9, 2015.  

Note (1) to Diagnostic Code 7913 for diabetes mellitus instructs the rating board to separately rate compensable residuals of diabetes unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Thus the issues listed above which were not considered in the March 2011 rating decision are part and parcel of the claim for a rating higher than 20 percent for diabetes mellitus and are currently in appellate status.  

The Veteran also has other service-connected disabilities associated with diabetes mellitus to include hypertensive heart disease, erectile dysfunction, and a skin condition, which are rated separately and are not on appeal nor have been raised by the record.  

In August 2015 the Veteran cancelled his request for a Board hearing.  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  


FINDING OF FACT

On August 19, 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran filed a timely appeal with respect to a March 2011 rating decision.  Subsequent rating actions were considered a part of his appeal.  Then, in a statement received on August 19, 2015, the Veteran withdrew this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


